DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
In Figures 5 and 6, two of the reference numbers "34a" for the first region are pointing at two different regions.  
In the present specification Page 25, lines 9-26 describe the fluid-transfer article 34 comprising a first region, a second region, and a third region.  While the first and second regions are identified with reference numbers 34a and 34b, respectively, the third region is not assigned with a reference number.  Also, because the drawings show the reference numbers 34a and 34b, the first and second regions can be identified in the drawings, but because the third region does not have assigned reference number, the third region cannot be identified in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the following problems.  
The present abstract line 2 describes a phrase "may be used", which makes the abstract indefinite because this phrase refers to a possibility while an electronic device work according to its design or it does not work.  
The present abstract lines 5-6 used legal phraseology, "said heating surface".  
Under the present abstract, "Figure 17." should be deleted
Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AEROSOL DELIVERY SYSTEM HAVING HEATING SURFACE WITH A PLURLAITY OF ELONGATED FLUID TRNASPORT REGIONS.

The disclosure is objected to because of the following informalities: 
Current section headings in the specification do not appear in upper case and appear in bold type
In some of the pages of the present specification, WO patent number "WO 2018/197513" and PCT number "PCT/EP2018/060502" at the top of the pages are overlapping with the first line of the specifications.  Therefore, some of the description of the first line cannot be read.
Appropriate correction is required.

Claim Objections
Claims 2-16 and 18-21 are objected to because of the following informalities:  
Claims 2-16, line 1, "Apparatus" should be -- The apparatus --.  
Claim 18, line 1, "an aerosol-generation apparatus" should be -- the aerosol-generation apparatus -- claim 1 already recites, "An aerosol-generation apparatus".
Claims 19-21, line 1, "An aerosol-delivery system" should be -- The aerosol-delivery system -- because claim 18, line 1 already recited, "An aerosol-delivery system -- and claims 19-21 are directly or indirectly depended on claim 18.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9, line 2 recites, "the or each capillary channel".  It is not clear what "the or each" is referring to.  Is "the or each" referring to the capillary channel or each capillary channel or something else?  Claim 6, where claim 9 is depended on, recites, "at least one capillary channel" in line 2.  Therefore, it seems that any claim depended on claim 6 such as claims 9-11 should recite, "the at least one capillary channel".  
Claim 18, line 2 recites, "a said carrier".  It is not clear whether claim 18 is referring to "a carrier" or "said carrier".  Claims 19-21 also recite, "a said", which has the same problem as claim 18.  
Claim 21, lines 3-4 recite, "the or each said".  Again, it is not clear whether claim 21 is referring to "the elongate region" or "each said elongate region" or something else.  

Allowable Subject Matter
Claims 1-8 and 12-16 are allowed, but claims 2-8 and 12-16 are objected.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious an aerosol-generation apparatus comprising: a heater having a planar heating surface and receiving an aerosol precursor carrier; wherein said heater comprises a heating element at said heating surface, and said heating surface comprises a fluid transport region .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/hmh/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831